DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The non-elected X chromosome inactivation factors (ACVR1, AURKA, FBX08, LAYN, NF1, PI3K, PDPK1, PYG01, RNF165, SOX5, ZFN426, AND Cl7orf98) in claims 6 and 31(now cancelled) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/20.

Claim Objections
Claims 24 and 56 are objected to because of the following informalities: the term “in” in the limitation ‘wherein in the cell’ in these claims should be removed since the term is not required.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 5/21/21, with respect to 112 and 102 rejections have been fully considered and are persuasive.  The rejections of claims 1, 3, 5, 6, 7, 14, 19, 20, 24, 26-28, 30, 31, 39, and 44-45 has been withdrawn because of the amendment to claim 1 to limit the X-linked gene to MECP2 and the XCIF inhibitor to a nucleic acid that is complementary to either STC1 or SGK1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 19, 20, 24, 50, 52, and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,718,022, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a method of inducing expression of MECP2 in a cell comprising administering a nucleic acid inhibia tor comprising a sequence that is complementary to SKG1 to a subject having Rett syndrome to induce expression of MECP2 to reduce expression of X chromosome inactivation factor, SGK1.  The method further comprises determining that the cell has a mutant allele of MECP2 (claim 2 which would read on instant claim 19).  The method in claims of ‘022 (claim 3) further comprise determining the delivery of the XCIF inhibitor to the cells results in induced expression of MECP2, or determining that an X-chromosome is reactivated, or determining that there is decreased expression of activity of XIST (instant claim 20).  The cell used in the method can be a fibroblast, an embryonic stem cell or a neuron (claim 9 of ‘022, claim 55).  The cell can be in vitro (claim 10 of ‘022, claim 56).  A person of ordinary skill in the art would have been .

Applicant is advised that should claim 24 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Response to Arguments
Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive because the argument that the applicant respectfully request reconsideration of the rejection in view of the claim amendments does not address the merits of the rejection and the rejection remains for the reasons of record.

Allowable Subject Matter
Claims 49, 51, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635